DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112 – Improper Dependent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 does not recite a further limitation to claim 1, but instead restates one of the limitations already present in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dique-Mouton et al. (US Patent Application Publication 2016/0089312) in view of Simonnet et al. (US Patent Application Publication 2004/0009131).
	Dique-Mouton et al. discloses cosmetic compositions which, after application to the skin, produce a smoothing effect on the pores, wrinkles, and fine lines of the skin (paragraph [1]). One such example is a foundation in the form of a water-in-oil emulsion (example 1). The aqueous phase has glycerol (a humectant) and a preserving agent, and this phase reads upon the aqueous phase recited by independent instant claim 1. The oil phase has a silicone surfactant (claim 1) which in the example is PEG-9 polydimethylsiloxyethyl dimethicone, and this ingredient reads upon the emulsifier instantly recited. Isododecane (an emollient) and pigments (aesthetic modifier) are also present in the example.
	The difference between independent instant claim 1 and the example disclosed by Dique-Mouton et al. is that the specific solvents recited for the oily phase (such as diisoproyl adipate) are not present in the examples disclosed by Dique-Mouton et al. Dique-Mouton et al. does suggest including oils, such as esters of fatty acids, in the oily phase (Paragraphs [129-130 & 133]), but does not suggest the specific oils recited.
	Simonnet et al. discloses water-in-oil foundation cosmetic compositions (title). Specific oils suggested for the fatty phase of the emulsion include diisopropyl adipate (paragraph [42] & claim 17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used an oil such as diisopropyl adipate in the cosmetic taught by Dique-Mouton et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. And this suggested cosmetic composition thus renders prima facie obvious the composition recited by instant claims 1 and 2.
Instant claims 3-6 recite further limitations to the ingredients present. Dique-Mouton et al. discloses several options for the pigments used, such as the nacres bismuth oxychloride (paragraph [167]) and mica coated with titanium oxide (paragraph [168]).
Instant claim 7 recites a method for preparing the cosmetic, and the method disclosed by Dique-Mouton et al. for preparing the above cited example reads upon this method.
Instant claims 8 and 9 recite a method of using the cosmetic, and Dique-Mouton et al. discloses applying the cosmetic to skin (paragraphs [251-257]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/            Primary Examiner, Art Unit 1699